UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-6550



ERNEST G. FERGUSON,

                                           Petitioner - Appellant,

          versus

WILLIAM C. DUNCIL, Warden, Huttonsville Cor-
rectional Center,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Charles H. Haden II, Chief
District Judge. (CA-91-1170)


Submitted:   December 5, 1995             Decided:   August 2, 1996


Before WILKINSON, Chief Judge, and MURNAGHAN and WILKINS, Circuit
Judges.

Dismissed by unpublished per curiam opinion.


Larry Harless, Charleston, West Virginia, for Appellant. William
Trask Douglass, Jr., OFFICE OF THE ATTORNEY GENERAL OF WEST
VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of probable cause to appeal and
dismiss the appeal on the reasoning of the district court. Ferguson
v. Duncil, No. CA-91-1170 (S.D.W. Va. Mar. 31, 1994). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2